             Case 4:18-cv-00500-JM Document 91 Filed 02/06/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

ZEST LABS, INC. f/k/a INTELLEFLEX             §
CORPORATION; and ECOARK                       §
HOLDINGS, INC.                                §
                                              §
                Plaintiffs,                   §
                                              §
v.                                            §        Civil Action No. 4:18-cv-500-JM
                                              §
WALMART INC. f/k/a                            §
WAL-MART STORES, INC.                         §           JURY TRIAL DEMANDED
                                              §
                Defendant.


        PLAINTIFFS’ MOTION TO COMPEL SUPPLEMENTAL RESPONSES TO
     INTERROGATORIES AND REQUESTS FOR PRODUCTION FROM DEFENDANT

        Plaintiffs Zest Labs, Inc. f/k/a Intelleflex Corporation and Ecoark Holdings, Inc.

(collectively “Plaintiffs” or “Zest Labs”) respectfully move the Court for an order compelling

Defendant Walmart Inc. f/k/a Wal-Mart Stores, Inc. (“Walmart”) to produce documents

responsive to Request for Production Nos. 9-10, 14-18, 66-69, 71-72, 74, and 77, and to

supplement Walmart’s response to Interrogatory No. 4, pursuant to Local Rule 7.2, the Federal

Rules of Civil Procedure 26, 33, 34, and 37, and the Court’s Discovery Order (Dkt. No. 85).

        1.      Zest Labs filed a Complaint on August 1, 2018 alleging, among other things, that

Walmart has breached a non-disclosure agreement that Walmart entered into with Zest Labs and

violated the Defend Trade Secrets Act and Arkansas Trade Secrets Act by misappropriating Zest

Labs’ trade secrets.

        2.      Zest Labs filed a Motion for Preliminary Injunction (Dkt. No. 18) on August 6,

2018. On the same day, Plaintiffs filed a Motion For Expedited Discovery (Dkt. No. 20), seeking
            Case 4:18-cv-00500-JM Document 91 Filed 02/06/19 Page 2 of 6



to conduct limited discovery on an expedited basis, in advance of a hearing on their motion for

preliminary injunction.

       3.      In its Order of October 10, 2018, the Court found that the motion for expedited

discovery was moot “because the parties will be allowed to conduct discovery in the normal

course.”

       4.      Following a Rule 26(f) meet and confer between the parties on October 17, 2018,

Zest Labs served its First Set of Interrogatories and its First Set of Requests for Production on

October 17, 2018.

       5.      The Court entered the parties’ Agreed Scheduling Order (Dkt. No. 75) on October

22, 2018, which set a deadline of November 9, 2018 for the parties to submit a proposed

Discovery Order.

       6.      The Court entered the Discovery Order (Dkt. No. 85) on November 14, 2018,

which includes a “No Excuses” provision at paragraph 14, which reads in full: “A party is not

excused from the requirements of this Discovery Order because it has not fully completed its

investigation of the case, or because it challenges the sufficiency of another party’s disclosures,

or because another party has not made its disclosures. Absent a Court order to the contrary, a

party is not excused from disclosure because there are pending motions such as motions to

dismiss or to change venue.”

       7.      On November 28, 2018, Walmart served its Responses and Objections to

Plaintiffs’ First Set of Interrogatories and First Set of Requests for Production.

       8.      Rule 37(a) of the Federal Rules of Civil Procedure provides:

       (1) General. On notice to other parties and all affected persons, a party may move for an
       order compelling disclosure or discovery. The motion must include a certification that the
       movant has in good faith conferred or attempted to confer with the person or party failing
       to make disclosure or discovery in an effort to obtain it without court action.

                                                -2-
            Case 4:18-cv-00500-JM Document 91 Filed 02/06/19 Page 3 of 6




                                                    ***
       (3) To Compel a Discovery Response. A party seeking discovery may move for an order
       compelling an answer, designation, production, or inspection. This motion may be made
       if:
                                                    ***
       (iii) a party fails to answer an interrogatory submitted under Rule 33; or
       (iv) a party fails to respond that inspection will be permitted—or fails to permit
       inspection—as requested under Rule 34.
                                                    ***
       (5) Payment of Expenses
       (A) If the motion is granted - or if the disclosure or requested discovery is provided after
       the motion was filed - the court must, after giving an opportunity to be heard, require the
       party or deponent whose conduct necessitated the motion, the party or attorney advising
       that conduct, or both to pay to the movant's reasonable expenses incurred in making the
       motion, including attorney’s fees.

       Fed. R. Civ. P. 37(a).

       9.      This Motion is supported by and for the reasons set forth more fully in the

accompanying Brief filed herewith, as well as the exhibits appended thereto, including:

               •   Zest Labs’ First Set of Requests For Production (Exhibit A)

               •   Walmart’s Responses and Objections to Zest Labs’ First Set of Requests For
                   Production (Exhibit B)

               •   Walmart’s Reponses and Objections to Zest Labs’ First Set of Interrogatories
                   (Exhibit C)

               •   Walmart’s Responses and Objections to Zest Labs’ Second Set of Requests
                   For Production (Exhibit D)

               •   Letter from Michael Simons to P. Anthony Sammi, dated December 17, 2018
                   (Exhibit E)

               •   Letter from P. Anthony Sammi to Michael Simons, dated December 21, 2018
                   (Exhibit F)

               •   Letter from P. Anthony Sammi to Jonathan Hardt, dated December 21, 2018
                   (Exhibit G)

               •   Letter from Fred Williams to Edward Tulin, dated January 5, 2019 (Exhibit H)



                                               -3-
          Case 4:18-cv-00500-JM Document 91 Filed 02/06/19 Page 4 of 6



               •   Letter From Michael Simons to P. Anthony Sammi, dated January 14, 2019
                   (Exhibit I)

               •   Letter from Fred Williams to Edward Tulin, dated January 16, 2019 (Exhibit
                   J)

               •   Letter from Michael Simons to P. Anthony Sammi, dated January 24, 2019
                   (Exhibit K)

               •   Letter from Edward Tulin to Michael Simons, dated January 25, 2019 (Exhibit
                   L)

               •   Email from P. Anthony Sammi to Michael Simons et al., dated January 31,
                   2019 (Exhibit M)

               •   Letter from P. Anthony Sammi to Michael Simons, dated February 1, 2019
                   (Exhibit N).

       10.     Pursuant to L.R. 7.2(g), Zest Labs states that the parties have exchanged

correspondence and have conferred by phone in good faith on the specific issues in dispute, and

are not able to resolve their disagreements on these issues without the intervention of the Court.

       WHEREFORE, Zest Labs respectfully move the Court for an order compelling Walmart

to produce documents responsive to Request for Production Nos. 9-10, 14-18, 66-69, 71-72, 74,

and 77, and to supplement Walmart’s response to Interrogatory No. 4.



Dated: February 5, 2019                              Respectfully submitted,

                                                 By: /s/ Scott P. Richardson
                                                 Fred I. Williams (pro hac vice)
                                                 Texas State Bar No. 00794855
                                                 Michael Simons (pro hac vice)
                                                 Texas State Bar No. 24008042
                                                 Jonathan L. Hardt (pro hac vice)
                                                 Texas State Bar No. 24039906
                                                 VINSON & ELKINS LLP
                                                 2801 Via Fortuna, Suite 100
                                                 Austin, TX 78746-7568
                                                 512.542.8400
                                                 512.542.8610 fax

                                               -4-
Case 4:18-cv-00500-JM Document 91 Filed 02/06/19 Page 5 of 6



                             fwilliams@velaw.com
                             msimons@velaw.com
                             jhardt@velaw.com

                             Todd E. Landis (pro hac vice)
                             Texas State Bar No. 24030226
                             VINSON & ELKINS LLP
                             2001 Ross Avenue, Suite 3700
                             Dallas, TX 75201
                             214.220.7700
                             214.220.7716 fax
                             tlandis@velaw.com

                             Clifford Thau (pro hac vice)
                             New York State Bar No. 1786102
                             VINSON & ELKINS LLP
                             666 Fifth Avenue, 26th Floor
                             New York, NY 10103
                             212.237.0000
                             212.237.0100 fax
                             cthau@velaw.com

                             Dustin B. McDaniel, Bar # 99011
                             Scott Richardson, Bar # 2001208
                             Bart Calhoun, Bar # 2011221
                             McDaniel, Richardson, & Calhoun PLLC
                             1020 West 4th St., Suite 410
                             Little Rock, AR 72201
                             501.235.8336
                             501.588.2104 fax
                             dmcdaniel@mrcfirm.com
                             scott@mrcfirm.com
                             bcalhoun@mrcfirm.com

                             Ross David Carmel, Esq. (pro hac vice)
                             New York State Bar No. 4686580
                             CARMEL, MILAZZO & DiCHIARA LLP
                             55 West 39th Street, 18th Floor
                             New York, New York 10018
                             (212) 658-0458
                             (646) 838-1314 fax
                             rcarmel@cmdllp.com

                             Attorneys for Plaintiffs Zest Labs, Inc. f/k/a
                             Intelleflex Corporation and Ecoark Holdings,
                             Inc.

                            -5-
          Case 4:18-cv-00500-JM Document 91 Filed 02/06/19 Page 6 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 6, 2019, the foregoing document was served on all
counsel of record, using the Court’s CM/ECF system, pursuant to the Federal Rules of Civil
Procedure.

                                               /s/ Scott P. Richardson
                                               Scott P. Richardson




                                             -6-
